              Case 2:20-cv-01094-MJP Document 78 Filed 09/09/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          DENGE LEMO GAHANO                                CASE NO. C20-1094 MJP

11                                 Petitioner,               ORDER RE: NOTICES OF
                                                             WITHDRAWAL
12                  v.

13          DANIEL M RENAUD, et al.,

14                                 Respondents.

15

16          The Court raises this matter sua sponte. Counsel for Petitioner both filed notices of

17   withdrawal. (Dkt. Nos. 76 and 77.) Counsel have not complied with Local Rule 83.2(b). Counsel

18   may seek to withdraw, but they must both comply fully with the requirements set forth in Local

19   Rule 83.2(b). At present, the notices of withdrawal are ineffective, and counsel’s duties to

20   Petitioner continue. See Local Rule 83.2(b)(7).

21   \\

22   \\

23   \\

24


     ORDER RE: NOTICES OF WITHDRAWAL - 1
             Case 2:20-cv-01094-MJP Document 78 Filed 09/09/21 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated September 9, 2021.

 3                                                       A
                                                         Marsha J. Pechman
 4
                                                         United States Senior District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER RE: NOTICES OF WITHDRAWAL - 2
